                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10
                                         PHYLLIS SPARKS-MAGDALUYO, et al.,
                                  11                                                        Case No. 16-cv-04223-RS
                                                        Plaintiffs,
                                  12
Northern District of California




                                                 v.
 United States District Court




                                                                                            ORDER TO SHOW CAUSE WHY
                                  13                                                        ACTION SHOULD NOT BE
                                         NEW PENN FINANCIAL, LLC,                           DISMISSED
                                  14
                                                        Defendant.
                                  15

                                  16

                                  17          Plaintiffs in this action originally appeared in pro se. Counsel recently filed a notice of

                                  18   appearance in this matter, stating that he represents plaintiff Phyllis Sparks-Magdaluyo.

                                  19   Subsequently counsel filed on behalf of Ms. Sparks-Magdaluyo a notice of dismissal of “the

                                  20   lawsuit.” While is unclear whether counsel also represents plaintiff Melecio Magdaluyo and

                                  21   intended to dismiss the entire action, there is no indication Melecio Magdaluyo is otherwise

                                  22   continuing to prosecute this action.

                                  23          Accordingly, if Melecio Magdaluyo intends to pursue his claims in this case, whether

                                  24   through counsel or in pro se, no later than November 16, 2018 he must file a written notice so

                                  25   stating. In the event Melecio Magdaluyo does not respond to this order, his claims will be

                                  26   dismissed and the case closed without further notice.

                                  27

                                  28
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: October 24, 2018

                                   4                             ______________________________________
                                                                 RICHARD SEEBORG
                                   5                             United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     CASE NO.   16-cv-04223-RS
                                                                 2
